 



Exhibit 10.2
INTELLECT NEUROSCIENCES, INC.
2005 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK OPTION PLAN
1. DEFINITIONS.
Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Intellect Neurosciences, Inc. 2005 Employee,
Director and Consultant Stock Option Plan, have the following meanings:
Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.
Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.
Board of Directors means the Board of Directors of the Company.
Code means the United States Internal Revenue Code of 1986, as amended.
Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.
Common Stock means shares of the Company’s common stock, $0.001 par value per
share.
Company means Intellect Neurosciences, Inc., a Delaware corporation.
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.
Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Options under the Plan.
Fair Market Value of a Share of Common Stock means:
(1) If the Common Stock is listed on a national securities exchange or traded in
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the Composite
Tape or other comparable reporting system for the trading day immediately
preceding the applicable date;

 



--------------------------------------------------------------------------------



 



(2) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and
(3) If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.
ISO means an option meant to qualify as an incentive stock option under
Section 422 of the Code.
Non-Qualified Option means an option which is not intended to qualify as an ISO.
Option means an ISO, a Non-Qualified Option and any other options granted in
accordance with the Plan.
Option Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan, in such form as the Administrator shall approve.
Participant means an Employee, director or consultant of the Company or an
Affiliate to whom one or more Options are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.
Plan means this Intellect Neurosciences, Inc. 2005 Employee, Director and
Consultant Stock Option Plan, including Appendix A attached hereto as in effect
from time to time.
Shares means shares of the Common Stock as to which Options have been or may be
granted under the Plan or any shares of capital stock into which the Shares are
changed or for which they are exchanged within the provisions of Paragraph 3 of
the Plan. The Shares issued upon exercise of Options granted under the Plan may
be authorized and unissued shares or shares held by the Company in its treasury,
or both.
Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to an Option by will or by the
laws of descent and distribution.

2



--------------------------------------------------------------------------------



 



2. PURPOSES OF THE PLAN.
     The Plan is intended to encourage ownership of Shares by Employees and
directors of and certain consultants to the Company and its Affiliates in order
to attract such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non-Qualified Options and certain other options as set forth in Appendix A
hereto.
3. SHARES SUBJECT TO THE PLAN.
     The number of Shares which may be issued from time to time pursuant to this
Plan shall be 1,246,500, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 16 of the Plan.
     If an Option ceases to be “outstanding”, in whole or in part, the Shares
which were subject to such Option shall be available for the granting of other
Options under the Plan. Any Option shall be treated as “outstanding” until such
Option is exercised in full, or terminates or expires under the provisions of
the Plan, or by agreement of the parties to the pertinent Option Agreement.
4. ADMINISTRATION OF THE PLAN.
     The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

  a.   Interpret the provisions of the Plan or of any Option or Option Agreement
and to make all rules and determinations which it deems necessary or advisable
for the administration of the Plan;     b.   Determine which employees of the
Company or of an Affiliate shall be designated as Employees and which of the
Employees, directors and consultants shall be granted Options;     c.   Specify
the terms and conditions upon which an Option or Options may be granted; and    
d.   Adopt any sub-plans (such as Appendix A hereto) applicable to residents of
any specified jurisdiction as it deems necessary or appropriate in order to
comply with or take advantage of any tax or other laws applicable to the
Company, an Affiliate or to Plan Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include additional restrictions
or conditions applicable to Options or Shares acquired upon exercise of Options.

3



--------------------------------------------------------------------------------



 



provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Option granted under it
shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee.
5. ELIGIBILITY FOR PARTICIPATION.
     The Administrator will, in its sole discretion, name the Participants in
the Plan, provided, however, that each Participant must be an Employee, director
or consultant of the Company or of an Affiliate at the time an Option is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of an Option to a person not then an employee, director or consultant of
the Company or of an Affiliate; provided, however, that the actual grant of such
Option shall be conditioned upon such person becoming eligible to become a
Participant at or prior to the time of the execution of the Option Agreement
evidencing such Option. ISOs may be granted only to Employees. Non-Qualified
Options may be granted to any Employee, director or consultant of the Company or
an Affiliate. The granting of any Option to any individual shall neither entitle
that individual to, nor disqualify him or her from, participation in any other
grant of Options.
6. TERMS AND CONDITIONS OF OPTIONS.
     Each Option shall be set forth in writing in an Option Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Administrator may provide that Options be
granted subject to such terms and conditions, consistent with the terms and
conditions specifically required under this Plan, as the Administrator may deem
appropriate including, without limitation, subsequent approval by the
shareholders of the Company of this Plan or any amendments thereto. The Option
Agreements shall be subject to at least the following terms and conditions:

  A.   Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:

  a.   Option Price: Each Option Agreement shall state the option price (per
share) of the Shares covered by each Option, which option price shall be
determined by the Administrator but shall not be less than the par value per
share of Common Stock.     b.   Each Option Agreement shall state the number of
Shares to which it pertains;

4



--------------------------------------------------------------------------------



 



  c.   Each Option Agreement shall state the date or dates on which it first is
exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain conditions or the
attainment of stated goals or events; and     d.   Exercise of any Option may be
conditioned upon the Participant’s execution of a Share purchase agreement in
form satisfactory to the Administrator providing for certain protections for the
Company and its other shareholders, including requirements that:

  i.   The Participant’s or the Participant’s Survivors’ right to sell or
transfer the Shares may be restricted; and     ii.   The Participant or the
Participant’s Survivors may be required to execute letters of investment intent
and must also acknowledge that the Shares will bear legends noting any
applicable restrictions.

  B.   ISOs: Each Option intended to be an ISO shall be issued only to an
Employee and be subject to the following terms and conditions, with such
additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Section 422 of the Code and relevant
regulations and rulings of the Internal Revenue Service:

  a.   Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(A) above, except clause
(a) thereunder.     b.   Option Price: Immediately before the ISO is granted, if
the Participant owns, directly or by reason of the applicable attribution rules
in Section 424(d) of the Code:

  i.   10% or less of the total combined voting power of all classes of stock of
the Company or an Affiliate, the Option price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Shares on the date of the grant of the Option; or     ii.   More than 10% of the
total combined voting power of all classes of stock of the Company or an
Affiliate, the Option price per share of the Shares covered by each ISO shall
not be less than 110% of the said Fair Market Value on the date of grant.

  c.   Term of Option: For Participants who own:

5



--------------------------------------------------------------------------------



 



  i.   10% or less of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than ten years
from the date of the grant or at such earlier time as the Option Agreement may
provide; or     ii.   More than 10% of the total combined voting power of all
classes of stock of the Company or an Affiliate, each ISO shall terminate not
more than five years from the date of the grant or at such earlier time as the
Option Agreement may provide.

  d.   Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

7. EXERCISE OF OPTIONS AND ISSUE OF SHARES.
     An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee, together with provision for
payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option, shall state the number of Shares
with respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Option Agreement. Payment of the
purchase price for the Shares as to which such Option is being exercised shall
be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock
having a Fair Market Value equal as of the date of the exercise to the cash
exercise price of the Option and held for at least six months, or (c) at the
discretion of the Administrator, by delivery of the grantee’s personal note, for
full, partial or no recourse, bearing interest payable not less than annually at
no less than 100% of the applicable Federal rate, as defined in Section 1274(d)
of the Code, with or without the pledge of such Shares as collateral, or (d) at
the discretion of the Administrator, in accordance with a cashless exercise
program established with a securities brokerage firm, and approved by the
Administrator, or (e) at the discretion of the Administrator, by any combination
of (a), (b), (c) and (d) above. Notwithstanding the foregoing, the Administrator
shall accept only such payment on exercise of an ISO as is permitted by
Section 422 of the Code.
     The Company shall then reasonably promptly deliver the Shares as to which
such Option was exercised to the Participant (or to the Participant’s Survivors,
as the case may be). In determining what constitutes “reasonably promptly,” it
is expressly understood that the issuance and delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation (including,
without limitation, state securities or “blue sky” laws) which requires the

6



--------------------------------------------------------------------------------



 



Company to take any action with respect to the Shares prior to their issuance.
The Shares shall, upon delivery, be evidenced by an appropriate certificate or
certificates for fully paid, non-assessable Shares.
     The Administrator shall have the right to accelerate the date of exercise
of any installment of any Option; provided that the Administrator shall not
accelerate the exercise date of any installment of any Option granted to any
Employee as an ISO (and not previously converted into a Non-Qualified Option
pursuant to Paragraph 19) if such acceleration would violate the annual vesting
limitation contained in Section 422(d) of the Code, as described in
Paragraph 6.B.d.
     The Administrator may, in its discretion, amend any term or condition of an
outstanding Option provided (i) such term or condition as amended is permitted
by the Plan, (ii) any such amendment shall be made only with the consent of the
Participant to whom the Option was granted, or in the event of the death of the
Participant, the Participant’s Survivors, if the amendment is adverse to the
Participant, and (iii) any such amendment of any ISO shall be made only after
the Administrator determines whether such amendment would constitute a
“modification” of any Option which is an ISO (as that term is defined in Section
424(h) of the Code) or would cause any adverse tax consequences for the holder
of such ISO.
8. RIGHTS AS A SHAREHOLDER.
     No Participant to whom an Option has been granted shall have rights as a
shareholder with respect to any Shares covered by such Option, except after due
exercise of the Option and tender of the full purchase price for the Shares
being purchased pursuant to such exercise and registration of the Shares in the
Company’s share register in the name of the Participant.
9. ASSIGNABILITY AND TRANSFERABILITY OF OPTIONS.
     By its terms, an Option granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Option Agreement. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of an Option by a Participant, with
the prior approval of the Administrator and in such form as the Administrator
shall prescribe, shall not be deemed a transfer prohibited by this Paragraph.
Except as provided above, an Option shall be exercisable, during the
Participant’s lifetime, only by such Participant (or by his or her legal
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Option or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon an Option, shall be null and void.

7



--------------------------------------------------------------------------------



 



10. EFFECT OF TERMINATION OF SERVICE OTHER THAN “FOR CAUSE” OR DEATH OR
DISABILITY.
     Except as otherwise provided in a Participant’s Option Agreement, in the
event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate before the Participant has
exercised an Option, the following rules apply:

  a.   A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination “for cause”,
Disability, or death for which events there are special rules in Paragraphs 11,
12, and 13, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement.     b.   Except as provided in Subparagraph
(c) below, or Paragraph 12 or 13, in no event may an Option intended to be an
ISO, be exercised later than ninety (90) days after the Participant’s
termination of employment.     c.   The provisions of this Paragraph, and not
the provisions of Paragraph 12 or 13, shall apply to a Participant who
subsequently becomes Disabled or dies after the termination of employment,
director status or consultancy, provided, however, in the case of a
Participant’s Disability or death within ninety (90) days after the termination
of employment, director status or consultancy, the Participant or the
Participant’s Survivors may exercise the Option within one year after the date
of the Participant’s termination of service, but in no event after the date of
expiration of the term of the Option.     d.   Notwithstanding anything herein
to the contrary, if subsequent to a Participant’s termination of employment,
termination of director status or termination of consultancy, but prior to the
exercise of an Option, the Board of Directors determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute “cause”, then such Participant shall forthwith cease to
have any right to exercise any Option.     e.   A Participant to whom an Option
has been granted under the Plan who is absent from work with the Company or with
an Affiliate because of temporary disability (any disability other than a
permanent and total Disability as defined in Paragraph 1 hereof), or who is on
leave of absence for any purpose, shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated such
Participant’s employment, director status or consultancy with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide.
    f.   Except as required by law or as set forth in a Participant’s Option
Agreement, Options granted under the Plan shall not be affected by any change of
a

8



--------------------------------------------------------------------------------



 



      Participant’s status within or among the Company and any Affiliates, so
long as the Participant continues to be an employee, director or consultant of
the Company or any Affiliate.

11. EFFECT OF TERMINATION OF SERVICE “FOR CAUSE”.
     Except as otherwise provided in a Participant’s Option Agreement, the
following rules apply if the Participant’s service (whether as an employee,
director or consultant) with the Company or an Affiliate is terminated “for
cause” prior to the time that all his or her outstanding Options have been
exercised:

  a.   All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated “for cause” will immediately be
forfeited.     b.   For purposes of this Plan, “cause” shall include (and is not
limited to) dishonesty with respect to the Company or any Affiliate,
insubordination, substantial malfeasance or non-feasance of duty, unauthorized
disclosure of confidential information, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or similar agreement between the Participant and the Company or
any Affiliate, and conduct substantially prejudicial to the business of the
Company or any Affiliate. The determination of the Administrator as to the
existence of “cause” will be conclusive on the Participant and the Company.    
c.   “Cause” is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of “cause” occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute “cause,” then the right to exercise any Option is forfeited.     d.  
Any definition in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of “cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Participant.

12. EFFECT OF TERMINATION OF SERVICE FOR DISABILITY.
     Except as otherwise provided in a Participant’s Option Agreement, a
Participant who ceases to be an employee, director or consultant of the Company
or of an Affiliate by reason of Disability may exercise any Option granted to
such Participant:

9



--------------------------------------------------------------------------------



 



  a.   To the extent that the Option has become exercisable but has not been
exercised on the date of Disability; and     b.   In the event rights to
exercise the Option accrue periodically, to the extent of a pro rata portion
through the date of Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of Disability.

     A Disabled Participant may exercise such rights only within the period
ending one year after the date of the Participant’s termination of employment,
directorship or consultancy, as the case may be, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
Shares on a later date if the Participant had not become Disabled and had
continued to be an employee, director or consultant or, if earlier, within the
originally prescribed term of the Option.
     The Administrator shall make the determination both of whether Disability
has occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.
13. EFFECT OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.
     Except as otherwise provided in a Participant’s Option Agreement, in the
event of the death of a Participant while the Participant is an employee,
director or consultant of the Company or of an Affiliate, such Option may be
exercised by the Participant’s Survivors:

  a.   To the extent that the Option has become exercisable but has not been
exercised on the date of death; and     b.   In the event rights to exercise the
Option accrue periodically, to the extent of a pro rata portion through the date
of death of any additional vesting rights that would have accrued on the next
vesting date had the Participant not died. The proration shall be based upon the
number of days accrued in the current vesting period prior to the Participant’s
date of death.

     If the Participant’s Survivors wish to exercise the Option, they must take
all necessary steps to exercise the Option within one year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an employee, director or
consultant or, if earlier, within the originally prescribed term of the Option.

10



--------------------------------------------------------------------------------



 



14. PURCHASE FOR INVESTMENT.
     Unless the offering and sale of the Shares to be issued upon the particular
exercise of an Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

  a.   The person(s) who exercise(s) such Option shall warrant to the Company,
prior to the receipt of such Shares, that such person(s) are acquiring such
Shares for their own respective accounts, for investment, and not with a view
to, or for sale in connection with, the distribution of any such Shares, in
which event the person(s) acquiring such Shares shall be bound by the provisions
of the following legend which shall be endorsed upon the certificate(s)
evidencing their Shares issued pursuant to such exercise or such grant:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

  b.   At the discretion of the Administrator, the Company shall have received
an opinion of its counsel that the Shares may be issued upon such particular
exercise in compliance with the 1933 Act without registration thereunder and in
compliance with applicable foreign securities laws.

15. DISSOLUTION OR LIQUIDATION OF THE COMPANY.
     Upon the dissolution or liquidation of the Company, all Options granted
under this Plan which as of such date shall not have been exercised will
terminate and become null and void; provided, however, that if the rights of a
Participant or a Participant’s Survivors have not otherwise terminated and
expired, the Participant or the Participant’s Survivors will have the right
immediately prior to such dissolution or liquidation to exercise any Option to
the extent that the Option is exercisable as of the date immediately prior to
such dissolution or liquidation.
16. ADJUSTMENTS.
     Upon the occurrence of any of the following events, a Participant’s rights
with respect to any Option granted to him or her hereunder which has not
previously been exercised in full shall be adjusted as hereinafter provided,
unless otherwise specifically provided in the Participant’s Option Agreement:

11



--------------------------------------------------------------------------------



 



     A. Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Option shall be appropriately increased or decreased
proportionately and appropriate adjustments shall be made in the purchase price
per share to reflect such events. If additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock, the number of shares of
Common Stock deliverable upon the exercise of such Option may be appropriately
increased or decreased proportionately and appropriate adjustments may be made
in the purchase price per share to reflect such events. The number of Shares
subject to the limitation in Paragraph 3(b) shall also be proportionately
adjusted upon the occurrence of such events.
     B. Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, sale of all or substantially all of the
Company’s assets other than a transaction to merely change the state of
incorporation (a “Corporate Transaction”), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
all Options must be exercised (either to the extent then exercisable or, at the
discretion of the Administrator or, upon a change of control of the Company, all
Options being made fully exercisable for purposes of this Subparagraph), within
a specified number of days of the date of such notice, at the end of which
period the Options shall terminate; or (iii) terminate all Options in exchange
for a cash payment equal to the excess of the Fair Market Value of the Shares
subject to such Options (either to the extent then exercisable or, at the
discretion of the Administrator, all Options being made fully exercisable for
purposes of this Subparagraph) over the exercise price thereof.
     C. Recapitalization or Reorganization. In the event of a recapitalization
or reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option after the recapitalization or reorganization shall be entitled to
receive for the purchase price paid upon such exercise the number of replacement
securities which would have been received if such Option had been exercised
prior to such recapitalization or reorganization.
     D. Modification of ISOs. Notwithstanding the foregoing, any adjustments
made pursuant to Subparagraph A, B or C above with respect to ISOs shall be made
only after the Administrator determines whether such adjustments would
constitute a “modification” of such ISOs (as that term is defined in Section
424(h) of the Code) or would cause any adverse tax consequences for the holders
of such ISOs. If the Administrator determines that such adjustments made with
respect to ISOs would constitute a modification of such ISOs, it may

12



--------------------------------------------------------------------------------



 



refrain from making such adjustments, unless the holder of an ISO specifically
requests in writing that such adjustment be made and such writing indicates that
the holder has full knowledge of the consequences of such “modification” on his
or her income tax treatment with respect to the ISO.
17. ISSUANCES OF SECURITIES.
     Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Options. Except as
expressly provided herein, no adjustments shall be made for dividends paid in
cash or in property (including without limitation, securities) of the Company.
18. FRACTIONAL SHARES.
     No fractional shares shall be issued under the Plan and the person
exercising such right shall receive from the Company cash in lieu of such
fractional shares equal to the Fair Market Value thereof.
19. CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.
     The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.
20. WITHHOLDING.
     In the event that any federal, state, or local income taxes, employment
taxes, Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other
amounts are required by applicable law or governmental regulation to be withheld
from the Participant’s salary, wages or other remuneration in connection with
the exercise of an Option or a Disqualifying Disposition (as defined in
Paragraph 21), the Company may withhold from the Participant’s compensation, if

13



--------------------------------------------------------------------------------



 



any, or may require that the Participant advance in cash to the Company, or to
any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner provided in Paragraph 1
above, as of the most recent practicable date prior to the date of exercise. If
the fair market value of the shares withheld is less than the amount of payroll
withholdings required, the Participant may be required to advance the difference
in cash to the Company or the Affiliate employer. The Administrator in its
discretion may condition the exercise of an Option for less than the then Fair
Market Value on the Participant’s payment of such additional withholding.
21. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.
     Each Employee who receives an ISO must agree to notify the Company in
writing immediately after the Employee makes a Disqualifying Disposition of any
shares acquired pursuant to the exercise of an ISO. A Disqualifying Disposition
is defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such stock is sold,
these holding period requirements do not apply and no Disqualifying Disposition
can occur thereafter.
22. TERMINATION OF THE PLAN.
     The Plan will terminate on the date which is ten years from the earlier of
the date of its adoption by the Board of Directors and the date of its approval
by the shareholders. The Plan may be terminated at an earlier date by vote of
the shareholders or the Board of Directors of the Company; provided, however,
that any such earlier termination shall not affect any Option Agreements
executed prior to the effective date of such termination.
23. AMENDMENT OF THE PLAN AND AGREEMENTS.
     The Plan may be amended by the shareholders of the Company. The Plan may
also be amended by the Administrator, including, without limitation, to the
extent necessary to qualify any or all outstanding Options granted under the
Plan or Options to be granted under the Plan for favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
incentive stock options under Section 422 of the Code, and to the extent
necessary to qualify the shares issuable upon exercise of any outstanding
Options granted, or Options to be granted, under the Plan for listing on any
national securities exchange or quotation in any national automated quotation
system of securities dealers. Any amendment approved by the Administrator which
the Administrator determines is of a scope that requires shareholder approval
shall be subject to obtaining such shareholder approval. Any modification or

14



--------------------------------------------------------------------------------



 



amendment of the Plan shall not, without the consent of a Participant, adversely
affect his or her rights under an Option previously granted to him or her. With
the consent of the Participant affected, the Administrator may amend outstanding
Option Agreements in a manner which may be adverse to the Participant but which
is not inconsistent with the Plan. In the discretion of the Administrator,
outstanding Option Agreements may be amended by the Administrator in a manner
which is not adverse to the Participant.
24. EMPLOYMENT OR OTHER RELATIONSHIP.
     Nothing in this Plan or any Option Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment, consultancy or director
status of a Participant, nor to prevent a Participant from terminating his or
her own employment, consultancy or director status or to give any Participant a
right to be retained in employment or other service by the Company or any
Affiliate for any period of time.
25. GOVERNING LAW.
     This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

15



--------------------------------------------------------------------------------



 



INTELLECT NEUROSCIENCES, INC.
APPENDIX A
TO THE 2005 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK OPTION PLAN
1. GENERAL
     1.1. This appendix (the “Appendix”) shall apply only to Options granted to
Employees or Non-Employees of the Company or an Affiliate who are residents of
the State of Israel for Israeli tax purposes as of the Date of Grant of an
Option (“Israeli Eligible Persons”). The provisions specified hereunder shall
form an integral part of the Intellect Neurosciences, Inc. 2005 Employee,
Director and Consultant Stock Option Plan.
     1.2 This Appendix is to be read as a continuation of the Plan and only
modifies the Plan to the extent set forth herein. Any other provision of the
Plan notwithstanding, the Plan may also be administered for tax purposes
pursuant to the provisions of Section 102 and/or Section 3(i) of the Ordinance
and the rules promulgated thereunder with respect to Israeli Eligible Persons
who are Israeli residents for Israeli tax purposes as of the Date of Grant of an
Option. The Administrator may grant to Israeli Eligible Persons Trustee 102
Options, Non Trustee 102 Options and 3(i) Options as set forth in this Appendix.
     1.3 The Plan and this Appendix are complimentary to each other and shall be
deemed as one. In any case of contradiction, whether explicit or implied,
between the provisions of this Appendix and the Plan, the provisions set out in
the Appendix shall prevail.
2. DEFINITIONS
As used herein the following capitalized terms shall have the meanings
hereinafter set forth, unless the context clearly indicates to the contrary. Any
capitalized terms used herein not specifically defined in this Appendix shall
have the meaning assigned to them in the Plan.
     “Affiliate” means any Affiliate, as defined in the Plan, which in the case
of Employees also qualifies as an “employing company” within the meaning of
Section 102(a) of the Ordinance.
     “Trustee 102 Option” means a grant to an Israeli Eligible Person of a
Capital Gain Option or Ordinary Income Option granted pursuant to Section 102(b)
of the Ordinance and held in trust by a Trustee for the benefit of the Israeli
Eligible Person.
     “Capital Gain Option” or “CGO” means a grant to an Israeli Eligible Person
of an Option which the Company elects and designates to qualify for capital gain
tax treatment in accordance with the provisions of Section 102(b)(2) of the
Ordinance.
     “Consultant” means any person, other than an Employee or a director of the
Company or an Affiliate (solely with respect to rendering services in such
person’s capacity as a director) who is engaged by the Company or an Affiliate
to render consulting or advisory services to the Company or an Affiliate.

 



--------------------------------------------------------------------------------



 



     “Controlling Shareholder” means a controlling shareholder of the Company or
of an Affiliate as defined in Section 32(9) of the Ordinance.
     “Date of Grant” means, the date of grant of an Option, as determined by the
Administrator and set forth in the Israeli Eligible Person’s Option Agreement.
     “Election” means the election by the Company, with respect to grant of
Trustee 102 Options, of either one of the following tax tracks, as provided in
Section 102: (a) “Capital Gains Tax Track”, or (b) “Ordinary Income Tax Track.”
     “Employee” means any person, including an officer or director, who is an
“employee” of the Company or an Affiliate within the meaning of Section 102 of
the Ordinance.
     “ITA” means the Israeli Tax Authorities.
     “3(i) Option” means an Option granted to an Israeli Eligible Person in
compliance with Section 3(i) of the Ordinance, who is a Non-Employee.
     “Non-Employee” means a Consultant of the Company or of an Affiliate, or an
employee or director of the Company or of an Affiliate who is not deemed an
“employee” within the meaning of Section 102 of the Ordinance.
     “Non Trustee 102 Option” means an Option granted to an Israeli Eligible
Person not through a Trustee in compliance with Section 102(c) of the Ordinance.
     “Ordinary Income Option” or “OIO” means a grant to an Israeli Eligible
Person of an Option which the Company elects and designates to qualify for
ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) of the Ordinance.
     “Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as
now in effect or as hereafter amended from time to time.
     “Section 102” means Section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder, all as now in effect or as
hereafter amended from time to time.
     “Section 3(i)” means Section 3(i) of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder, all as now in effect or as
hereafter amended from time to time.
     “Trustee” means any individual or entity appointed by the Administrator to
serve as a trustee under the Plan and approved by the ITA, all in accordance
with the provisions of Section 102(a) of the Ordinance.
3. ADMINISTRATION
     Without derogating from the powers and authorities of the Administrator
detailed in the Plan, the Administrator shall have the sole and full discretion
and authority, to administer all grants pursuant to this Appendix and to take
all actions related hereto.

- 2 -



--------------------------------------------------------------------------------



 



4. TERMS AND CONDITIONS OF OPTIONS
     4.1 Notwithstanding anything to the contrary in the Plan, the Administrator
may issue Options under this Appendix to Israeli Eligible Persons as set forth
herein.
     4.2 Trustee 102 Options.
     (i) Under the Plan, the Company may grant both Capital Gain Options and
Ordinary Income Options. However, the Administrator shall elect from time to
time, as permitted by applicable law, to issue either Capital Gain Options or
Ordinary Income Options and shall notify all relevant authorities, including the
ITA, of such Election. The Administrator shall be entitled to change such
Election at any time after the date 12 months from the end of the calendar year
in which the first grant was made in accordance with the previous Election, or
such other date as may be allowed by applicable law. For so long as an Election
is in effect, all Trustee 102 Options shall be issued as either Capital Gain
Options or as Ordinary Income Options in accordance with the Election then in
effect. Options granted pursuant to this Section shall be subject to the general
terms and conditions specified in the Plan, except for provisions of the Plan
relating to United States taxation of Options.
     (ii) Trustee 102 Options may be granted after the date 30 days after the
Company delivers to the ITA its request for approval of the Plan and the Trustee
in accordance with Section 102 provided that no rejection of the Plan or the
Trustee has been received by the Company by such date. Notwithstanding the
above, if within 90 days of the Company’s delivery of the Plan to the ITA for
approval, the ITA notifies the Company of its decision not to approve the Plan
or the Trustee, any Options that were granted and intended to be granted as
Trustee 102 Options shall be deemed to be Non Trustee 102 Options, or will be
treated as shall be agreed to with the ITA at such time.
     (iii) All Trustee 102 Options granted under this Plan shall be granted by
the Company to a Trustee designated by the Administrator and shall be registered
in the name of the Trustee. The Trustee shall hold each such Option and any
Shares issued upon exercise of such Option, registered in the name of the
Trustee in trust for the benefit of the Israeli Eligible Person in respect of
whom such Option or Share was granted. All certificates representing Shares
issued to the Trustee under the Plan shall be registered in the name of the
Trustee and shall be deposited with the Trustee, and shall be held by the
Trustee for the benefit of the Israeli Eligible Person for such period of time
as required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder (the “Lockup Period”). For so long as such Shares are
registered in the name of the Trustee, the Trustee shall be the sole owner of
such shares for all purposes whatsoever (including without limitation, for the
purpose of delivering notices), and except as specifically designated otherwise
in the Plan, the Israeli Eligible Person shall not have any rights by virtue of
such Shares until such Shares shall have been registered in such Israeli
Eligible Person’s name. All bonus shares and stock dividends issued by the
Company, if any, with regard to Shares issued pursuant to the exercise of
Trustee 102 Options, while held by the Trustee, shall be registered in the name
of the Trustee; and all provisions applying to such Shares shall apply to the
bonus shares issued by virtue thereof, mutatis mutandis. Such bonus shares and
stock dividends shall be subject to the Lockup Period of the Shares in respect
of which they were issued. Any dividends received by the Trustee in respect of
Shares issued pursuant to the exercise of Trustee 102 Options shall be subject
to the applicable taxation of dividends pursuant to the Ordinance and
Section 102.

- 3 -



--------------------------------------------------------------------------------



 



     (iv) Pursuant to Section 102, the Israeli Eligible Person may not sell,
transfer, release from trust or otherwise dispose of the Trustee 102 Options or
the Shares received upon exercise of any such Options during the Lockup Period.
Notwithstanding the above, in the event such a sale, transfer or other
disposition of the Options or the Shares occurs before the end of the Lockup
Period, then the provisions of Section 102 relating to non-compliance with the
Lockup Period, will apply and the Israeli Eligible Person shall bear the entire
burden thereof.
     (v) Anything to the contrary notwithstanding, the Trustee shall not release
any Trustee 102 Options or any Shares issued upon exercise of Options, prior to
the full payment of the relevant exercise price by the Israeli Eligible Person
and payment by the Israeli Eligible Person of the Israeli Eligible Person’s tax
liability arising from such Trustee 102 Options or Shares issued upon exercise
thereof or the Israeli Eligible Person’s guarantee of payment of such taxes in a
form reasonably acceptable to the Trustee and Company or any Affiliate and in
compliance with the Ordinance.
     (vi) The Israeli Eligible Person shall provide the Company or an Affiliate
and the Trustee with a written undertaking and confirmation under which the
Israeli Eligible Person confirms that he/she is aware of the provisions of
Section 102 and the Elected tax track and agrees to the provisions of the trust
agreement between the Company and the Trustee, and undertakes not to release, by
sale or transfer, the Trustee 102 Options, Shares issued pursuant to the
exercise thereof, and all rights attached thereto (including bonus shares) prior
to the lapse of the Lockup Period.
     (vii) As a condition to any Trustee 102 Options grant, the Israeli Eligible
Person shall execute a written release which releases the Trustee, the Company
and any Affiliate from any liability in respect of any action or decision duly
taken with respect to the Plan or such Options or Shares issued thereunder.
     (viii) Trustee 102 Options may only be granted to Israeli Eligible Persons
who are Employees of the Company or an Affiliate and who are not, as of the Date
of Grant, and who will not be, as a result of such grant, a Controlling
Shareholder.
4.3 Non Trustee 102 Options.
     (i) Options granted pursuant to this Section are intended to constitute Non
Trustee 102 Options and shall be subject to the general terms and conditions
specified in the Plan, except for provisions of the Plan relating to United
States taxation of Options. Non Trustee 102 Options shall comply with the
provisions of Section 102(c) of the Ordinance.
     (ii) The Company may grant Non Trustee 102 Options only to Employees of the
Company or an Affiliate and may not grant such Options to a person who is, or
who as a result of such grant would become a Controlling Shareholder of the
Company or an Affiliate.
     (iii) Non Trustee 102 Options which may be granted pursuant to the Plan, in
the discretion of the Administrator, may be issued to a trustee appointed by the
Administrator.
     (iv) If an Israeli Eligible Person ceases to be an Employee of the Company
or an Affiliate, as the case may be, for any reason, the Israeli Eligible Person
will be obligated to provide the Company or

- 4 -



--------------------------------------------------------------------------------



 



any Affiliate with a security or guarantee, in form and substance agreeable to
the Company, in its sole and absolute discretion, to cover any tax obligation
which may result from the sale or disposition of such Options or the Shares
received upon exercise thereof.
     (v) The Shares issued upon the exercise of the Non Trustee 102 Options, and
all rights attached thereto shall not be transferred to a third party unless and
until the Company or any Affiliate has either (a) withheld payment of all taxes
required to be paid upon the sale or transfer thereof, if any, or (b) received
confirmation either that such payment, if any, was remitted to the relevant tax
authorities or that other arrangements regarding such payment were made, all in
form and substance satisfactory to the Company.
     (vi) All bonus shares and stock dividends issued by the Company, if any,
with regard to Shares issued pursuant to the exercise of Non Trustee 102
Options, shall be subject to all of the provisions of the Plan applicable to
such Shares, mutatis mutandis.
4.4 3(i) Options.
     (i) Options granted pursuant to this Section shall constitute 3(i) Options
and shall be subject to the general terms and conditions specified in the Plan,
except for provisions of the Plan relating to United States taxation of Options.
     (ii) 3(i) Options shall comply with the provisions of Section 3(i) of the
Ordinance and may only be granted to Non-Employees of the Company or an
Affiliate.
     (iii) 3(i) Options granted pursuant to the Plan may, in the discretion of
the Administrator, be issued to a trustee appointed by the Administrator. In
such case, the Company may elect to enter into an agreement with a trustee
concerning the administration of the issuance and exercise of 3(i) Options, the
purchase and sale of Shares issued upon exercise thereof, and the arrangements
for payment or withholding of taxes due in connection with any such exercise,
purchase or sale. The trust agreement may provide that the Company will issue
the Shares to such trustee for the benefit of the Israeli Eligible Person.
     (iv) The Company may require, as a condition to the grant of 3(i) Options,
that such Israeli Eligible Person provide a surety or guarantee to the
satisfaction of the Company, to secure payment of all taxes which may become due
upon the future transfer or disposition of such Shares to be issued upon the
exercise of such 3(i) Options.
     (v) The Shares issued upon the exercise of the 3(i) Options, and all rights
attached thereto shall not be transferred unless and until the Company or an
Affiliate has either (a) withheld payment of all taxes required to be paid upon
the sale or transfer thereof, if any, or (b) received confirmation either that
such payment, if any, was remitted to the relevant tax authorities or that other
arrangements regarding such payment were made, all in form and substance
satisfactory to the Company.
5. NON TRANSFERABLE.
     No Options granted hereunder shall be transferable by an Israeli Eligible
Person other than by will or by the laws of descent and distribution.

- 5 -



--------------------------------------------------------------------------------



 



6. TAX COMPLIANCE.
     (i) Any and all tax consequences arising from the grant or exercise of
Options under this Appendix, the payment for, or the transfer of, Shares issued
upon the exercise thereof, or from any other event or act under the Plan
(whether of the Company, an Affiliate, the Trustee or the Israeli Eligible
Person), including, without limitation, any non-compliance of the Israeli
Eligible Person with the provisions hereof or of the Ordinance, shall be borne
solely by the Israeli Eligible Person. The Company, any applicable Affiliate,
and the Trustee, shall each, to the extent relevant, withhold taxes according to
the requirements of applicable laws, rules and regulations, including the
withholding of taxes at source. Furthermore, each Israeli Eligible Person shall
indemnify each of the Company, the applicable Affiliate and the Trustee, and
hold them harmless from any and all liability for any tax or interest or penalty
thereupon, including without limitation, liabilities relating to the necessity
to withhold, or to have withheld, any such tax from any payment made to the
Israeli Eligible Person. For the removal of doubt it is hereby clarified that
Israeli Eligible Person shall bear and be liable for all tax and other
consequences in the event that the Israeli Eligible Person’s Trustee 102 Options
and/or Shares issued upon exercise thereof are not held for the entire Lockup
Period, all as provided in Section 102. The tax liability of an Israeli Eligible
Person pursuant to Section 102 or Section 3(i) shall be determined in accordance
with the Ordinance and all rule and regulations promulgated thereunder.
     (ii) Without derogating from the Plan, the terms and conditions upon which
the Options granted pursuant to this Appendix shall be issued and exercised,
shall be as specified in the Israeli Option Agreement to be executed pursuant to
the Plan and this Appendix. Each Israeli Option Agreement shall state, inter
alia, the number of Shares to which the Option relates, the type of Option
granted thereunder, the vesting dates and the exercise price. In addition to the
execution of the Israeli Option Agreement, all Israeli Eligible Persons shall be
required to execute all other documents required by the Company or any
Affiliate, whether before or after the grant of the Options.
     (iii) Without derogating from the above, each Israeli Eligible Person shall
provide the Company, and any applicable Affiliate, and the Trustee, if any, with
all relevant executed documents, certificates and/or forms that may be required
from time to time by the Company or such Affiliate, including but not limited
to, any customary documents and undertakings towards the Trustee and the ITA, in
order to comply with all applicable laws, to determine and/or establish the
Israeli tax liability of such Israeli Eligible Person and as may be necessary or
desirable for the proper administration of the Plan.
     (iv) Any provisions of the Section 102 or Section 3(i) of the Ordinance
and/or any of the rules or regulations promulgated thereunder, and the terms of
any ITA permit, which are not expressly specified in the Plan or in the
applicable Option Agreement, shall be deemed incorporated into the Plan and
Option Agreement and shall be binding upon the Company, relevant Affiliate and
the Israeli Eligible Person.
7. CURRENCY.
     Except as otherwise determined by the Administrator, all monetary values
with respect to Options granted pursuant to this Appendix, including without
limitation the fair market value and the exercise price of each Option, shall be
stated in United States Dollars. In the event that the exercise

- 6 -



--------------------------------------------------------------------------------



 



price is in fact to be paid in New Israeli Shekels, then the conversion rate to
be applied shall be the last known representative rate of exchange of the US
Dollar to the New Israeli Shekel on the date of payment as announced by the Bank
of Israel. Provided, however, that the amount of any tax liability shall be
determined in accordance with applicable law and regulations.
8. AMENDMENTS.
     Appendix A may be amended from time to time by the Administrator of the
Plan as it deems necessary or appropriate in order to comply with or take
advantage of any changes or amendments to Israeli tax laws applicable to the
Company, an Affiliate or to Israeli Eligible Persons or to otherwise facilitate
administration of this Appendix A with respect to Israeli Eligible Persons.

- 7 -